Citation Nr: 0927515	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-31 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of education benefits 
under Chapter 1606, Title 10, United States Code (the 
Montgomery GI Bill Selected Reserves Educational Assistance 
Program) in the amount of $874.65.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to 
December 1994 and from January 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 decision of the Committee 
on Waivers and Compromises of the Debt Management Center at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the Veteran's claim of 
entitlement to waiver of overpayment.  The Veteran's claims 
folder was later transferred to the VA RO in Milwaukee, 
Wisconsin.

The Veteran was afforded a personal hearing before the RO 
Committee on Waivers and Compromises at the RO in Milwaukee 
in May 2008.  A transcript of the hearing has been associated 
with the Veteran's claims folder.

The Veteran was scheduled to appear at the Milwaukee RO for a 
personal hearing before a Veterans Law Judge on September 16, 
2008.  On September 10, 2008, the Veteran, through her 
representative, withdrew her request for a hearing pursuant 
to 38 C.F.R. § 20.704(e).  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.

Issues not on appeal

In May 2008 a RO rating decision denied the Veteran's claims 
of entitlement to increased ratings for service-connected 
fibromyalgia/myofascial pain syndrome and service-connected 
coccydynia.  The May 2008 rating decision also denied the 
Veteran's claims of entitlement to service connection for 
cervical lesions/dysplasia and an eye infection.  To the 
Board's knowledge, a notice of disagreement was not filed as 
to that decision.  Accordingly, those issues are not in 
appellate status and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


REMAND

The Veteran is seeking entitlement to waiver of overpayment 
of education benefits under Chapter 1606, Title 10, United 
States Code in the amount of $874.65.
For reasons explained immediately below, the Board concludes 
that this matter must be remanded for additional procedural 
and evidentiary development.

Reasons for remand

Procedural concerns

Following the issuance of the July 2007 statement of the case 
(SOC) and the February 2008 Certification of Appeal, the 
Veteran appeared at a personal hearing in May 2008 before the 
Committee on Waivers and Compromises at the Milwaukee RO.  At 
this hearing, the Veteran presented personal testimony in 
support of her claim and submitted an updated Financial 
Status Report.  There was no subsequent adjudication of this 
matter.  Pursuant to 38 C.F.R. § 19.31(b)(1), a supplemental 
statement of the case (SSOC) will be furnished if the RO 
receives additional pertinent evidence after a SOC or most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  Accordingly, in order to protect 
the Veteran's due process rights, a SSOC is required.  

Additionally, as will be explained below, it appears that the 
July 2007 SOC failed to properly outline the reasons for its 
determination, as is required pursuant to 
38 C.F.R. § 19.29. 
In determining whether a waiver of overpayment is 
appropriate, VA's  inquiry is focused on three distinct 
questions.  First, VA must determine if the overpayment at 
issue was validly created.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991) [noting that before adjudicating a 
waiver application, the lawfulness of the overpayment must 
first be decided]; see also VAOPGCPREC 6-98 [holding that 
where the validity of the debt is challenged, that issue must 
be developed before the issue of entitlement to a waiver of 
the debt can be considered].  For obvious reasons, in the 
absence of a valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation, or bad faith played a role in its 
creation.  If it did, waiver of the overpayment is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) 
(2008); see also Ridings v. Brown, 6 Vet. App. 544 (1994) 
[holding that the Board must independently address the matter 
of bad faith before addressing whether waiver would be 
appropriate].

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation, and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).  The resolution of this 
question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
Veteran changed her position to her detriment as a result of 
the overpayment.

Analysis of each of the three questions outlined above is 
essential in the considering whether a waiver is appropriate.  
See Schaper and Ridings, supra.

In this case, although the initial January 2007 Committee 
decision addressed all three questions outlined above, the 
July 2007 SOC addressed only the matter of the debt's 
validity.  The July 2007 decision did not address the 
questions of whether the debt was created by fraud, 
misrepresentation, or bad faith, and whether collection of 
the debt would be against equity and good conscience.  
Resolution of these issues, however, is critical to the 
outcome of the claim and cannot be overlooked.  Indeed, the 
Veteran herself focused primarily on the matter of equity and 
good conscience in her notice of disagreement.

The regulations clearly indicate that a SOC "must be complete 
enough to allow the [veteran] to present written and/or oral 
arguments to before the Board."  
See 38 C.F.R. § 19.29 (2008).  To that end, the SOC must 
contain the "determination of the [RO] on each issue and the 
reasons for each such determination with respect to which 
disagreement has been expressed."  
See 38 C.F.R. § 19.29(c) (2008).

Because the SOC failed to address two critical aspects of the 
Veteran's claim (whether the debt was the product of fraud, 
misrepresentation, or bad faith and whether collection of the 
debt would be against equity and good conscience), it did not 
properly set out the reasons for its determination, as it is 
required to do pursuant to 38 C.F.R. § 19.29.  As indicated 
above, no other SOC or SSOC has been issued which would serve 
to fill this gap in the record.

For this reason, the case must be remanded so that a SSOC can 
be provided to the Veteran, which addresses the deficiencies 
outlined above.  See generally Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

Incomplete claims folder

At the May 2008 hearing, the chairperson of the Committee on 
Waivers and Compromises referenced the fact that the 
Veteran's original application for Chapter 30 benefits was 
not contained in the claims folder.  The Board also notes 
that a March 2006 letter from the Debt Management Center 
references a letter sent to the Veteran explaining the change 
in her entitlement to education benefits.  This letter is not 
contained in the claims folder.  Accordingly, to the extent 
possible, the RO should ensure that any and all 
correspondences, memoranda, and decisional documents 
pertaining to the Veteran's claims for VA education benefits 
will have been associated with the record on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should ensure, to the extent 
possible,  that all pertinent 
evidence, correspondences, 
memoranda, and decisional documents 
related to the Veteran's claim for 
education benefits as well as her 
claim of entitlement to waiver of 
the Chapter 1606 overpayment have 
been associated with her education 
claims folder.  This includes the 
documents noted during the May 2008 
hearing.  

2.	After undertaking any additional 
development it deems to be 
appropriate, VBA should 
readjudicate the issue on appeal, 
taking into consideration the 
Board's comments above and 
addressing the considerations 
outlined in 38 U.S.C.A. § 5302, 
including whether the debt was 
created by fraud, 
misrepresentation, or bad faith, 
and whether collection of the debt 
would be against equity and good 
conscience.  If the Veteran's claim 
remains denied, VBA should provide 
the Veteran and her representative 
with a SSOC and allow an 
appropriate period of time for 
response.  The case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




